DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 16, 2021 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 10, 12, 13, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,916,728 to Behar et al.
Regarding claims 1 and 7, the Behar patent teaches a power divider unit of a vehicle, comprising: an input shaft 14: a drive gear 18 disposed about the input shaft; an inter-axle differential assembly 10 coupled to the input shaft; and a locking system 24 configured to selectively lock and passively lock the inter-axle differential assembly, the locking system including a first clutch member 110, a second clutch member 118, and a slip clutch assembly (the term slip clutch as broadly recited in the claims is interpreted as the actuator 26 that moves the first and second clutch and using the ramped depressions structure 106 as shown in Figs. 1 and 1 and column 3, lines 57-68, column 4, lines 3-26,  and column 5, lines 32-68) configured to selectively engage the second clutch member. See Figs. 1 and 2 and column 3-5 in their entirety.
Regarding claim 2, the drive gear 72 freely rotates about the input shaft.  See Fig. 1.
Regarding claim 3, the first clutch member 110 includes at least one of an outer gear and a cam ramp106 formed thereon. See Fig. 1 and column 4, lines 23-28.
Regarding claim 10, an engagement of the first clutch member and the second clutch member causes the inter-axle differential assembly to rotate with the input shaft.  See Fig. 1.
Regarding claim 12, the locking system further includes a clutch ring member 104. The term clutch ring member as broadly recited in the claims is interpreted as outer teeth 104.  See Fig. 1.
Regarding claim 13, the clutch ring member 104 is configured to selectively engage the second clutch member. The clutch ring member 104 is interpreted as selectively engaging the second clutch member 110 since it is used in the act of actuating the second clutch member 110.  See column 5, lines 48-68.
Regarding claim 16, the inter-axle differential assembly includes a spider 64 in splined engagement with the input shaft and at least one pinion gear 56 disposed on the spider.  See Fig. 1.
Regarding claim 17, for the purposes of this claim first clutch is part 118 and second clutch is part 110, the locking system is configured to cause the second clutch member to rotate faster than the first clutch member until engagement between the fist clutch member and the second clutch member.  See Fig. 1.
Regarding claim 20, the Behar patent teaches a power divider unit of a vehicle, comprising: an input shaft 14; a drive gear 72 disposed about the input shaft; an inter-axle differential assembly 10 coupled to the input shaft; and a locking system configured to passively lock the inter-axle differential assembly, the locking system including a first clutch member 118 configured to selectively engage the drive gear, a second clutch member 118 configured to selectively engage the first clutch member, a slip clutch assembly parts 98 and 106 configured to selectively engage the second clutch member, and a clutch pinion 130 configured to cause at least one of the slip clutch assembly to rotate at a speed of the input shaft and the second clutch member to engage the first clutch member. See Figs. 1 and 3 and column 5, lines 62-68 and column 6, lines 1-17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,916,728 to Behar et al. in view of U.S. Patent No. 7,152,720 to Claussen et al.
Regarding claims 6 and 8, the Behar patent states that the device is for an interaxle differential that locks and unlocks during predetermined operating conditions.  See abstract.
However, the Behar patent lacks a specific teaching that the locking system is locked when a slip condition occurs between a front axle assembly and a rear axle assembly of the vehicle.
The Claussen patent teaches that there is an interaxle differential between axles 24 and 22 and an interaxle lock 26 on the front axle 24.  See Fig. 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention modify the Behar patent so that it is used in a vehicle that has tandem axles and the front tandem axle can be considered the front axle, as this would be combining known prior art elements using known methods to provide the predictable result of preventing slip in a vehicle with many axles.
Regarding claim 18, the locking system 26 is disposed between the drive gear and a power source 12.  See Fig. 1 of Claussen.
Allowable Subject Matter
Claims 4, 5, 9, 11, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a power divider unit of a vehicle having an inter-axle differential assembly; and a locking system having a first clutch member, a second clutch member, and a slip clutch assembly configured to cause the second clutch member to selectively engage the first clutch member, wherein the slip clutch assembly includes a housing having an outer gear formed thereon and is configured to engage a clutch ring member and the remaining structure of claim 19.
The closest prior art is U.S. Patent No. 3,916,728 to Behar et al. that teaches an interaxle differential, but lacks a teaching of a slip clutch with a housing that has an outer gear that engages a clutch ring.  One of ordinary skill in the art before the effective filing date of the subject invention would not modify the Behar patent to have these features without using impermissible hindsight as it is not an obvious modification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 7,713,158 to Gassmann et al. teaches a pinion gear.
Chinese Patent No. CN1309976 to Saito teaches a locking differential.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN HOLMES/Primary Examiner, Art Unit 3655